EXHIBIT 10.1

AMENDMENT # 2

THIS AMENDMENT NO. 2 (“Amendment”) to the MASTER SUPPLY AGREEMENT between
TerreStar Corporation, a Delaware corporation, on behalf of itself and its
affiliated companies, including TerreStar Networks Inc., having an office at
12010 Sunset Hills Road, Sixth Floor, Reston, Virginia 20190 (“TerreStar”) and
Elektrobit Inc., a Delaware corporation having an office at 22745 29th Drive SE,
Suite 200, Bothell, Washington 98021 (“EB”), dated December 1, 2009 (the
“Agreement”), is made this 28th day of April, 2010 (“Effective Date”) by and
between TerreStar and EB. Capitalized terms that are not otherwise defined in
this Amendment have the meaning defined in the Agreement.

RECITALS:

WHEREAS, the Parties wish to define the additional terms and conditions related
to the software distribution and the end user license agreement that were agreed
by the Parties to be defined after the effective date of the Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

  1. The Parties have agreed to amend the Agreement as follows:

 

  a. Section 7.1 of Product Supplement A is replaced in its entirety with the
following:

“7.1    Additional Terms and Conditions for Distribution License

1. No Implied Licenses. Except for the rights defined in the Agreement, there
are no other rights or licenses conveyed under this Agreement, whether
expressly, by implication, estoppel or otherwise.

2. Standalone Distribution. TerreStar must not advertise, give a separate price
for, or otherwise market or distribute the Product software or any part of the
Product software, as a separate item from the Product.

3. Limited Distribution. The Traditional Chinese language version of the Product
software must not be distributed by TerreStar within or to the People’s Republic
of China.

4. COA’s (Certificate of Authenticity’s) and APM’s. TerreStar must deliver the
COA (a non-removable sticker specific to the Product software) and APM
(associated product materials designated as a part of the Product software, e.g.
documentation and external media containing software) together with each
Product.

5. Changes; Notices. TerreStar may not modify or change the Product software.
TerreStar shall not remove or obscure any copyright tags, product markings,
trademarks or other symbols or notices appearing in or on the Product software.

6. Excluded Licenses. This Agreement does not provide for or include any right
or license to perform or cause any actions to be performed that would require
the Product software to be licensed under open source license terms.

7. End User License Agreement. TerreStar must notify each end user before or at
the time of purchase that the Product contains software that is subject to end
user license terms for software.

8. Design Restrictions on High Risk Activities. The Product software is not
fault-tolerant and is not designed, manufactured or intended for any use
requiring fail-safe performance in which the failure of a software could lead to
death, serious personal injury, severe physical or environmental damage (“High
Risk Activities”). This includes the operation of aircraft or nuclear
facilities. TerreStar agrees not to use, or license the use of, the Product
software in connection with any High Risk Activities.

9. Restricted Rights Notice. Any distribution of the Product software to a U.S.
Government entity or U.S. Government subcontractor shall be accompanied by the
following RESTRICTED RIGHTS NOTICE:

“Software has been developed entirely at private expense and is commercial
computer software provided with RESTRICTED RIGHTS. Use, duplication or
disclosure by the U.S. Government or a U.S. Government subcontractor is subject
to the restrictions set forth in the license agreement under which software was
obtained pursuant to DFARS 227.7202-3(a) or as set forth in subparagraphs (c)(1)
and (2) of the Commercial Computer Software—Restricted Rights clause at FAR
52.227-19, as applicable. Contractor/manufacturer is Elektrobit Inc. (together
with its licensors), at 22745 29th Drive SE, Suite 200, Bothell, Washington
98021, USA.”

 

1



--------------------------------------------------------------------------------

10. Breach. If TerreStar breaches these terms, EB may stop distributing Products
to TerreStar within 10 days of becoming aware of the breach (unless TerreStar
has cured that breach within that time). In addition, EB may stop any
distribution of Product to TerreStar immediately upon notice from Microsoft
Corporation or its Affiliate (“Microsoft”) if Microsoft has reasonably
determined that (i) TerreStar is unlikely to cure its breach, or (ii) immediate
action is required to protect Microsoft intellectual property.

11. Suspension. In the event of termination of any third party software license
due to reasons not attributable to EB, which software is included in the Product
software, EB may stop the distribution of the Products to TerreStar containing
such included software only. EB shall use its best commercial efforts to obtain
from market sources a functionally equivalent replacement of such software that
meets the Product Specifications and is reasonably acceptable to TerreStar and
the Parties shall mutually agree on the use of such replacement software and on
any price adjustment to take into account any increased cost resulting from such
replacement. In addition, in the event of termination of any third party
trademark license, which trademark is used in the Product or Documentation, EB
may stop the distribution of such Products and Documentation to TerreStar and
may instead distribute Products and Documentation that do not contain such
trademarks. EB shall provide written notice to TerreStar promptly after EB
becomes aware of any adverse change to the software licensing terms or impending
termination of any third party software license for software included in a
Product.

12. Third Party License Fees. For Products sold or otherwise distributed by EB
to TerreStar under the Agreement, TerreStar is responsible for the payment of
license fees and royalties, if any, towards third parties related to TerreStar
Background Rights and the following TerreStar Technology items (i) HNS
technology, (ii) ATC Technologies, LLC technology, (iii) DVSI technology and
(iv) Comneon technology.

13. Indemnity. TerreStar agrees that it shall indemnify, defend and hold the EB
Indemnitees harmless from and against any and all Losses resulting from any
third party claim against an EB Indemnitee arising from TerreStar’s failure to
comply with or breach of any of the provisions in this Section 7.1. EB agrees
that it shall indemnify, defend and hold the TerreStar Indemnitees harmless from
and against any and all Losses resulting from any third party claim against a
TerreStar Indemnitee arising from EB’s failure to comply with or breach of any
of the provisions in any third party software license agreement between EB and a
third party software licensor applicable to the software in a Product.

 

  b. Section 7.2 of Product Supplement A is replaced in its entirety with the
following:

“7.2 End User License Agreement

END USER LICENSE AGREEMENT FOR SOFTWARE

IMPORTANT. READ CAREFULLY: This End User License Agreement (“EULA”) is a legal
agreement between (a) you and (b) TerreStar Networks Inc. (“TerreStar”) and
Elektrobit Inc. (“Company”). This EULA applies to the software included on this
device. The software also includes any separate media on which you received the
software. The software on this device includes software licensed from Microsoft
Corporation or its affiliate (“Microsoft”) and other third parties. This EULA
also applies to any printed materials, electronic documentation, updates,
supplements, Internet-based services, and support services for this software,
unless other terms accompany those items. If so, those terms apply.

As described below, using some features also operates as your consent to the
transmission of certain standard computer information for Internet-based
services.

By installing, copying, downloading, accessing or otherwise using the software,
including use on this device, you agree to be bound by the terms of this EULA.
If you do not accept the terms in this EULA, do not use the device or software.
Instead, contact your place of purchase to determine its return policy for a
refund or credit.

WARNING: If the software contains voice operated technologies, then operating
this software requires user attention. Diverting attention away from the road
while driving can possibly cause an accident or other serious consequence. Even
occasional, short diversions of attention can be dangerous if your attention is
diverted away from your driving task at a critical time. TERRESTAR, Company and
THEIR licensors and suppliers make no representations, warranties or other
determinations that ANY USE OF THIS SOFTWARE IS LEGAL, SAFE, OR IN ANY MANNER
RECOMMENDED OR INTENDED WHILE DRIVING OR OTHERWISE OPERATING A MOTOR VEHICLE.

If you comply with the terms of this EULA, you have the rights below.

 

  1. USE RIGHTS. You may use the software on the single device with which you
acquired the software.

 

  2. ADDITIONAL LICENSING REQUIREMENTS AND/OR USE RIGHTS.

 

  a. Specific Use. You may only use the software for the specific use the device
was designed for.

 

2



--------------------------------------------------------------------------------

  b. Included Microsoft Programs and Additional Required Licenses. Except as
provided below, the terms of this EULA apply to all Microsoft programs included
with the software. If the license terms with any of those programs give you
other rights that do not expressly conflict with the terms of this EULA, you
also have those rights.

 

  i. This EULA does not grant you any rights with respect to the Windows Mobile
Device Center, Microsoft ActiveSync or Microsoft Outlook 2007 Trial which are
subject to the licenses accompanying those items.

 

  c. Speech Recognition. If the software includes speech recognition
component(s), you understand that speech recognition is an inherently
statistical process and that recognition errors are inherent in the process.
TerreStar, Company or their third party licensors and suppliers shall not be
liable for any damages arising out of errors in the speech recognition process.

 

  d. Phone Functionality. If the software includes phone functionality, all or
certain portions of the software may be inoperable if you do not have and
maintain a service account with a wireless telecommunication carrier (“Mobile
Operator”), or if the Mobile Operator’s network is not operating or configured
to operate with the device.

 

  3. SCOPE OF LICENSE. The software is licensed, not sold. This EULA only gives
you some rights to use the software. TerreStar, Company and their third party
licensors and suppliers reserve all other rights. The software is protected by
copyright and other intellectual property laws and treaties. TerreStar, Company
or their third party licensors and suppliers own the title, copyright and other
intellectual property rights in the software. Unless applicable law gives you
more rights despite this limitation, you may use the software only as expressly
permitted in this EULA. In doing so, you must comply with any technical
limitations in the software that allow you to use it only in certain ways. You
may not work around any technical limitations in the software or reverse
engineer, decompile or disassemble the software or alter, transfer, modify,
incorporate into or with other software or create a derivative work of any part
of the software or make more copies of the software than specified in this EULA
or publish the software for others to copy or rent, lease or lend the software
or use the software for commercial software hosting services or remove any
proprietary, copyright, trade secret or warning legends from software or copies.

Except as expressly provided in this EULA, rights to access the software on this
device do not give you any right to implement Microsoft patents or other
Microsoft intellectual property in software or devices that access this device.

You may use remote access technologies in the software such as Remote Desktop
Mobile to access the software remotely from a computer or server. You are
responsible for obtaining any licenses required for use of the protocols to
access other software.

 

  4. INTERNET-BASED SERVICES. Microsoft provides Internet-based services with
the software. Microsoft may change or cancel them at any time.

a. Consent for Internet-Based Services. The software features described below
connect to Microsoft or service provider computer systems over the Internet. In
some cases, you will not receive a separate notice when they connect. You may
switch off some of these features or not use them. For more information about
these features, visit http://go.microsoft.com/fwlink/?LinkId=81931.

By using these features, you consent to the transmission of this information.
Microsoft does not use the information to identify or contact you.

Device Information. The following features use Internet protocols, which send to
the appropriate systems device information, such as your Internet protocol
address, the type of operating system, browser and name and version of the
software you are using, and the language code of the device where you installed
the software. Microsoft uses this information to make the Internet-based
services available to you.

 

  •  

Windows Mobile Update Feature. The Windows Mobile Update feature provides you
the ability to obtain and install software updates on your device if updates are
available. You may choose not to use this feature. TerreStar and/or your Mobile
Operator may not support this feature or an update for your device.

 

  •  

Windows Media Digital Rights Management. Content owners use Windows Media
digital rights management technology (WMDRM) to protect their intellectual
property, including copyrights. This software and third party software use WMDRM
to play and copy WMDRM-protected content. If the software fails to protect the
content, content owners may ask Microsoft to revoke the software’s ability to
use WMDRM to play or copy protected content. Revocation does not affect other
content. When you download licenses for protected content, you agree that
Microsoft may include a revocation list with the licenses. Content owners may
require you to upgrade WMDRM to access their content. Microsoft software that
includes WMDRM will ask for your consent prior to the upgrade. If you decline an
upgrade, you will not be able to access content that requires the upgrade.

 

3



--------------------------------------------------------------------------------

b. Misuse of Internet-based Services. You may not use these services in any way
that could harm them or impair anyone else’s use of them. You may not use the
services to try to gain unauthorized access to any service, data, account or
network by any means.

 

  5. CONSENT TO USE OF DATA. You agree that TerreStar may collect and use
technical information gathered as part of the product support services related
to the software provided to you, if any. TerreStar may use this information
solely to improve its products or to provide customized services or technologies
to you and will not disclose this information in a form that personally
identifies you.

 

  6. DIGITAL CERTIFICATES. The software uses digital certificates in X.509
format. These digital certificates are used for authentication.

 

  7. CONNECTIVITY SOFTWARE. Your device package may include Windows Mobile
Device Center or Microsoft ActiveSync software. If it is included, then you may
install and use it in accordance with the license terms that are provided with
it. If no license terms are provided, then you may install and use only one
(1) copy of the software on a single computer.

 

  8. NETWORK ACCESS. If you are using a network, such as an employer network,
the network administrator may limit features or functionality on your device.

 

  9. PRODUCT SUPPORT. Contact TerreStar for support options. Refer to the
support number provided with the device.

 

  10. LINKS TO THIRD PARTY WEBSITES. If the software provides links to third
party websites, those links are provided to you only as a convenience, and the
inclusion of any link does not imply an endorsement of the third party website
by TerreStar, Company or Microsoft.

 

  11. BACKUP COPY. You may make one backup copy of the software. You may use it
only to reinstall the software on the device.

 

  12. PROOF OF LICENSE. If you acquired the software on the device, or on a disc
or other media, a genuine Certificate of Authenticity label with a genuine copy
of the software identifies licensed software. To be valid, this label must be
affixed to the device, or included on or in TerreStar’s software packaging. If
you receive the label separately, it is not valid.

 

  13. TRANSFER TO A THIRD PARTY. You may transfer the software only with the
device, the Certificate of Authenticity label, and the terms of this EULA
directly to a third party. Before the transfer, that party must agree that the
terms of this EULA apply to the transfer and use of the software. You may not
retain any copies of the software including the backup copy.

 

  14. RESTRICTED USE. The software was designed for systems that do not require
fail-safe performance. You may not use the software in any device or system in
which a malfunction of the software would result in foreseeable risk of injury
or death to any person. This includes operation of nuclear facilities, aircraft
navigation or communication systems and air traffic control.

 

  15. NO WARRANTIES FOR THE SOFTWARE. The software is not fault tolerant. The
software is provided “as is”. You expressly acknowledge and agree that you bear
all risks of using it and that the entire risk as to satisfactory quality,
performance, accuracy and effort is with you. TerreStar, Company and their third
party licensors and suppliers (collectively referred to as the “Licensors” for
the purposes of sections 15 and 16 only) give no express warranties, guarantees
or conditions. Any warranties you receive regarding the software do not
originate from, and are not binding on the Licensors. WHEN ALLOWED BY YOUR LOCAL
LAWS, THE LICENSORS HEREBY DISCLAIM ALL WARRANTIES AND CONDITIONS WITH RESPECT
TO THE SOFTWARE, EITHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT NOT
LIMITED TO, THE IMPLIED WARRANTIES AND/OR CONDITIONS OF MERCHANTABILITY,
SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

 

  16. LIABILITY LIMITATIONS. Notwithstanding any damages you might incur, you
can recover from the Licensors only direct damages up to fifty U.S. Dollars
(U.S. $50.00), or equivalent in local currency. TO THE MAXIMUM EXTENT PERMITTED
BY APPLICABLE LAW, IN NO EVENT SHALL THE LICENSORS BE LIABLE FOR ANY SPECIAL,
INCIDENTAL, INDIRECT, OR CONSEQUENTIAL DAMAGES WHATSOEVER (INCLUDING, BUT NOT
LIMITED TO, DAMAGES FOR LOSS OF PROFITS OR CONFIDENTIAL OR OTHER INFORMATION,
FOR BUSINESS INTERRUPTION, FOR PERSONAL INJURY, FOR LOSS OF PRIVACY ARISING OUT
OF OR IN ANY WAY RELATED TO THE USE OF OR INABILITY TO USE THE SOFTWARE, OR
OTHERWISE IN CONNECTION WITH ANY PROVISION OF THIS EULA).

 

4



--------------------------------------------------------------------------------

This limitation applies to anything related to the software, services, content
(including code) on third party internet sites, or third party programs, and
claims for breach of contract, breach of warranty, guarantee or condition,
strict liability, negligence, or other tort to the extent permitted by
applicable law.

The foregoing limitations, exclusions and disclaimers (including section 15)
also apply even if the Licensors should have been aware of the possibility of
the damages and even if any remedy fails its essential purpose. The above
limitation may not apply to you because your country may not allow the exclusion
or limitation of incidental, consequential or other damages.

 

  17. EXPORT RESTRICTIONS. The software is subject to United States and other
countries export laws and regulations. You must comply with all domestic and
international export laws and regulations that apply to the software. These laws
include restrictions on destinations, end users and end use. In particular, the
software and related documentation and any derivatives thereof are not to be
(i) downloaded, exported, or re-exported (including any “deemed export”),
directly or indirectly, in violation of such export laws or (ii) used for any
purpose prohibited by the export laws. You represent and warrant that you
(i) are not listed on any U.S. Government list of restricted or debarred
entities, specially designated nationals, or blocked or denied persons, any
unverified list, or any similar list that would prevent you from acquiring or
licensing the software and documentation and (ii) are not otherwise ineligible
to acquire or license the software and documentation.

 

  18. U.S. GOVERNMENT END USERS. The software is licensed only with “restricted
rights” and as “commercial items” consisting of “commercial software” and
“commercial software documentation” and with only those rights as are granted to
all other end users pursuant to the terms and conditions herein. Nothing in this
EULA requires TerreStar, Company or their licensors and suppliers to produce or
furnish technical data for or to you.

 

  19. TERMINATION. This EULA is effective until terminated. Your rights under
this EULA will terminate automatically without notice if you fail to comply with
any of the terms and conditions of this EULA. Upon termination of this EULA, you
shall cease all use of the software and destroy all copies, full or partial, of
the software.

 

  20. ENTIRE AGREEMENT; SEVERABILITY. This EULA is the entire agreement between
you, TerreStar and Company relating to the software and supersedes all prior or
contemporaneous oral or written communications, proposals and representations
with respect to the software or any other subject matter covered by this EULA.
If any provision of this EULA is held to be void, invalid, unenforceable or
illegal, the other provisions shall continue in full force and effect.”

 

  2. Except as specifically amended, the Agreement remains in full force and
effect, and is ratified and confirmed.

 

  3. In the event of any conflict between any terms and conditions of the
Agreement and this Amendment, the terms and conditions of this Amendment shall
prevail over the Agreement.

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the
Effective Date set forth above.

 

ELEKTROBIT INC.     TERRESTAR CORPORATION By:     By: Name: Jani Lyrintzis    
Name: Vincent Loiacono (Print or type)     (Print or type) Title: Vice President
and General Manager     Title: Chief Financial Officer

 

5